—Judgment unanimously affirmed. Memorandum: The evidence, the law and the circumstances of this case, viewed in totality and at the time of the representation, reveal that defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147; People v Perkov, 227 AD2d 960). Defendant’s challenges to the sufficiency of the evidence are not preserved for our review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10), and we decline to exercise our power to review those challenges as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). County Court properly denied the motion to dismiss the indictments pursuant to CPL 30.30 (1) (a). The court properly sentenced defendant as a second felony offender without conducting a hearing. Defendant was adjudicated a second felony offender following a previous conviction and that determination is binding on defendant for purposes of his sentencing upon the instant conviction (see, CPL 400.21 [8]; People v Showler, 209 AD2d 1054, lv denied 86 NY2d 802). Finally, the sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, D’Amico, J.—Burglary, 1st Degree.) Present— Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.